DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 2-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to modify the CVD reactor to include “a process chamber ceiling (19) located opposite to the susceptor (16) in an axial direction, wherein heating the susceptor (16) and cooling the process chamber ceiling (19) causes a first heat flow ((Q1) in the axial direction and a second heat flow (Q2) in the axial direction” such that the scope of the claims have changed, thus requiring further search and consideration. 
The resulting rejection, based on United States Patent Application No. 2010/0012274 to Miyagawa et al in view of United States Patent Application No. 2015/0185092 to Koshimizu is presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber, the cooling ceiling heat flow and the two heat flows must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the amendment to the claims appears to be drawn to an overall apparatus, but the apparatus is not clearly shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 17 now recites: a process chamber ceiling (19) located opposite to the susceptor (16) in an axial direction, wherein heating the susceptor (16) and cooling the process chamber ceiling (19) causes a first heat flow (Q1) in the axial direction and a second heat flow (Q2) in the axial direction. It is unclear from the phrasing in the claim what differentiates the first heat flow and the second heat flow from each other. Specifically, both of the heat flows are caused by heating the susceptor and cooling the process chamber ceiling and both of the heat flows go in the same direction – as they are both axial in direction- it is impossible to differentiate a first vs a second heat flows. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the two heat flows can be interpreted as being the same direction or opposite direction as long as they are in the axial direction.
For the purposes of examining based on the merits, the first and second heat flows will be interpreted as any heating flow that is in the axial direction and is capable of being caused from heating the susceptor and cooling the process chamber ceiling.
Claim 2-15 are rejected at least in part due to their dependency on Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 14, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2010/0012274 to Miyagawa et al in view of United States Patent Application No. 2015/0185092 to Koshimizu.
In regards to Claim 1, Miyagawa teaches a ring-shaped body 5 Fig. 1, 2A,  6 for a reactor 1 Fig. 1, the ring-shaped body 5 at least partially surrounding a ring opening (opening in which 15 is held) and lying on a ring step (step on which 5 is placed on 16) of a substrate holder 16 carried by a susceptor 2, 3 (which is heated by a heat medium through 18, [0048-0055]), a process chamber ceiling (top of 1, part of 21) located opposite to the susceptor in an axial direction (as it is vertically above the susceptor), wherein heating the susceptor (which is performed by heat medium/hot water, [0055]) the ring-shaped body 5 comprising: a first section (50b) that protrudes radially outward with respect to the ring opening and has a first, upwardly facing broadside surface (top of 50b, hot portion) and a first, downwardly facing broadside surface (bottom of 50b), wherein said first section (25a) protrudes over the substrate holder radially outward (as 50b is on the outside circumference of the ring); the first downward facing broadside surface (bottom of 50b) lies directly opposite of an upper side of the susceptor in the axial direction (as broadly recited as it is above the susceptor 2) and receives a first heat flow (Qi) in the form of heat radiation from an upper side of the susceptor (as it is the hot portion and absorbs hot from a temperature increasing heaters 103a, 103b) which is a form of heat radiation from an upper side of the susceptor (as all of 5 and thus all of 50b is on top of the substrate support which is on top of the susceptor in Fig. 1); and a second section (50a, cold portion) that protrudes radially inward with respect to the ring opening and has a second, upwardly facing broadside surface (top of 50a) for supporting an edge of the substrate (as 50a is below 15 and contacts 15 in Fig. 6) and a second, downwardly facing broadside surface (bottom of 50a) that lies on the upwardly facing ring step (step of 16) such that the edge of the substrate (15) is heated by a second heat flow (Q2) through the second section (50a, as the second section maintains the peripheral edge of the substrate temperature to that of the wafer as a whole [0011] and can be set to a temperature of + 50° of the substrate setting, such that it is heated [0058]), wherein the first and second sections (50a, 50b) respectively have heat transfer properties that define an axial heat transfer through the first and second sections from the respective first and second lower broadside surfaces (bottom surfaces of 50a, 50b, which are cooled implicitly by the susceptor, but the focus rings have different temperatures, see [0046-0057]) to the respective first and second upper broadside surfaces (as per the teachings of hot and cold focus ring portions that are different from the temperature of the wafer which is controlled by the susceptor [0055-0056]) at an axial temperature difference with respect to a surface normal of a surface of the ring opening (as it forms a temperature gradient [0058]), wherein at least one heat transfer property of the first section 50b differs from the heat transfer property of the second section 50a in such a way that the heat flowing through a unit area element (the space between an inner and outer diameter of 5) in an axial direction is lower in the first section (50b) than in the second section (50a) as the second section is works to remove the heat in 50b, such that heat flows away from the second section at a greater rate than in the first section where heat flows into the first section and remains there to maintain a heated temperature, and wherein the first and second heat flows (Qi, Q2) are caused by a temperature difference between an upper side of the susceptor (or where the heaters 103an 103b and cooling sheet 101) and a process chamber ceiling (where the plasma is formed, [0046-0068]).  
Miyagawa does not expressly teach that the reactor is for chemical vapor deposition (CVD).
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The preamble limitation of the CVD reactor is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. As there is a reactor taught by the teachings of Miyagawa, and there are no other structural limitations to define the reactor otherwise, it is determined that the teachings of Miyagawa would be capable of performing the function of chemical vapor deposition, as per the rejection of Claim 1 above.
Miyagawa does not expressly teach the process chamber ceiling is cooled, such that cooling the process chamber ceiling causes a first heat flow Q1 in the axial direction and a second heat flow Q2 in the axial direction.
Koshimizu expressly teaches a showerhead 26 Fig. 1 that is cooled [0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Miyagawa by adding a cooled showerhead/process chamber ceiling, as per the teachings of Koshimizu. See MPEP 2143, Motivations B.
The teachings of Miyagawa in view of Koshimizu do not expressly teach that the heating of the susceptor and the cooling of the processing chamber ceiling causes a first heat flow in the axial direction and a second heat flow in the axial direction.
However, this is considered a processing limitation, or a functional limitation of the ceiling and the susceptor heating and cooling.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Miyagawa in view of Koshimizu is substantially the same as the claimed apparatus, the apparatus of Miyagawa in view of Koshimizu would be capable of fulfilling the limitations of the claim and thus be able to cause a first heat flow in the axial direction and a second heat flow in the axial direction, there being no structural difference between the apparatus of Miyagawa in view of Koshimizu and that of the claim.
Furthermore, it is noted that there is at least one heat flow taught in the wafer (see Fig. 2B, Q2) and another heat flow in the rings (as per the teachings of Miyagawa above, Q1) such that there are two separate heat flows that are present in the combined teachings of Miyagawa in view of Koshimizu, thus fulfilling the broadly recited limitations of the claim.
In regards to Claim 4, Miyagawa teaches a third section 100e Fig. 6 that is arranged between the first section (as it is outside of 101 and thus the cold portion of 5) and the second section (cold portion), wherein heat transfer properties of said third section correspond to the heat transfer properties of the second section (as it is a groove that is formed within the material portion of the hot portion).
In regards to Claim 5, Miyagawa the second section (cold portion 50b) and the third section 100e lie on the ring step of the substrate holder (as shown on 2, 3 on Fig. 1).  
In regards to Claim 7, Miyagawa teaches the ring-shaped body (50a, 50b, 100e) comprises multiple elements (50a, 50b, 100e), which are: (i) connected to one another (as shown in Fig. 6) and/or (ii) have different specific heat transfer properties (as they are hot or cold portions).
In regards to Claim 14, Miyagawa teaches the third section 100a has a third, upwardly facing broadside surface (top of 100e), wherein the first, upwardly facing broadside surface of the first section (50b) is at least twice as large as the third, upwardly facing broadside surface of the third section (as shown in Fig. 6).
In regards to Claim 15, Miyagawa teaches a second, upwardly facing broadside surface of the second section (top surface of the lip of 50a) forms a supporting zone for supporting the edge of the substrate (as the lip contacts 15), and wherein the supporting zone is surrounded by a boundary surface (as shown in the annotated copy of Fig. 6 below) of the third section (100e), which lies on the ring step (step of 2, 3 ) of the substrate holder (2, 3), the third section having a third, downwardly facing broadside surface facing the susceptor (as shown in the annotated copy of Fig. 6 below):

    PNG
    media_image1.png
    580
    696
    media_image1.png
    Greyscale

In regards to Claim 17, Miyagawa teaches a reactor 1 Fig. 1, comprising: a heated susceptor 2 which is heated by a heat medium through 18, [0048-0055]), a substrate holder (16) carried by the heated susceptor, a ring-shaped body 5 Fig. 1, 6 for a reactor 1 Fig. 1, the ring-shaped body 5 at least partially surrounding a ring opening (opening in which 15 is held) and lying on a ring step (step on which 5 is placed on 16) of a substrate holder 16 carried by a heated susceptor 2, 3 (which is heated by a heat medium through 18, [0048-0055]), the ring-shaped body 5 comprising: a first section (50b) that protrudes radially outward with respect to the ring opening and has a first, upwardly facing broadside surface (top of 50b) and a first, downwardly facing broadside surface (bottom of 50b), wherein said first section (25a) protrudes over the substrate holder radially outward (as 50b is on the outside circumference of the ring); and receives a first heat flow (Qi) in the form of heat radiation from an upper side of the susceptor (as it is the hot portion and absorbs hot from a temperature increasing heaters 103a, 103b) which is a form of heat radiation from an upper side of the susceptor (as all of 5 and thus all of 50b is on top of the substrate support which is on top of the susceptor in Fig. 1); and a second section (50a) that protrudes radially inward with respect to the ring opening and has a second, upwardly facing broadside surface (top of 50a) for supporting an edge of the substrate (as 50a is below 15 and contacts 15 in Fig. 6) and a second, downwardly facing broadside surface (bottom of 50a) that lies on the upwardly facing ring step (step of 16) such that the edge of the substrate (15) is heated by a second heat flow (Q2) through the second section (50a, as the second section maintains the peripheral edge of the substrate temperature to that of the wafer as a whole [0011] and can be set to a temperature of + 50° of the substrate setting, such that it is heated [0058]), wherein the first and second sections (50a, 50b) respectively have heat transfer properties that define an axial heat transfer through the first and second sections from the respective first and second lower broadside surfaces (bottom surfaces of 50a, 50b, which are cooled implicitly by the susceptor, but the focus rings have different temperatures, see [0046-0057]) to the respective first and second upper broadside surfaces (as per the teachings of hot and cold focus ring portions that are different from the temperature of the wafer which is controlled by the susceptor [0055-0056]) at an axial temperature difference with respect to a surface normal of a surface of the ring opening (as it forms a temperature gradient [0058]), wherein at least one heat transfer property of the first section 50b differs from the heat transfer property of the second section 50a in such a way that the heat flowing through a unit area element (the space between an inner and outer diameter of 5) in an axial direction is lower in the first section (50b) than in the second section (50a) as the second section is works to remove the heat in 50b, such that heat flows away from the second section at a greater rate than in the first section where heat flows into the first section and remains there to maintain a heated temperature, and wherein the first and second heat flows (Qi, Q2) are caused by a temperature difference between an upper side of the susceptor (or where the heaters 103an 103b and cooling sheet 101) and a process chamber ceiling (where the plasma is formed, [0046-0068]).  
Miyagawa does not expressly teach that the reactor is for chemical vapor deposition (CVD).
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The preamble limitation of the CVD reactor is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. As there is a reactor taught by the teachings of Miyagawa, and there are no other structural limitations to define the reactor otherwise, it is determined that the teachings of Miyagawa would be capable of performing the function of chemical vapor deposition, as per the rejection of Claim 17 above.
In regards to Claim 6, Miyagawa teaches the heated susceptor 2, 3 is heated from below (as it is heated using a cooling fluid 20 that is sourced from below), and the first section 50b protrudes freely over a lateral surface (step) of the substrate holder (as shown by 5 on 2, 3 in Fig. 1).  

Claims 2, 3, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0012274 to Miyagawa et al in view of United States Patent Application No. 2015/0185092 to Koshimizu in further view of United States Patent Application No. 2012/0175063 to Yamawaku et al.
The teachings of Miyagawa in view of Koshimizu are relied upon as set forth the above 102 rejection.
In regards to Claims 2, 3, 8 and 11-13, Miyagawa teaches that the ring is made of silicon.
Miyagawa in view of Koshimizu does not expressly teach:
2:  the heat transfer property of the first section is the specific heat conductivity of the first section, wherein 2the heat transfer property of the second section is the specific heat conductivity of the second section, and wherein the specific heat conductivity of the first section is lower than the specific heat conductivity of the second section.  
3: the heat transfer property of the first section is an emissivity of the first, upwardly facing broadside surface of the first section, wherein the heat transfer property of the second section is an emissivity of the second, upwardly facing broadside surface of the second section, and wherein the emissivity of the first, upwardly facing broadside surface of the first section is lower than the emissivity of the second, upwardly facing broadside surface of the second section.  
8: wherein one or more ring elements associated with the first section have a low specific heat conductivity and 3consist of quartz or zirconium oxide, and a base body associated with at least the second section has a high specific heat conductivity and consists of graphite or silicon carbide.  
11: wherein a specific heat conductivity of the second section is at least ten-times as high as a specific heat conductivity of the first section.  
12: wherein an emissivity of the first, upwardly facing broadside surface of the first section is lower than 0.3, and an emissivity of the second, upwardly facing broadside surface of the second section is greater than 0.3.  
13: a base body that extends over the first section and the second section, wherein the first section comprises at least one ring element with heat transfer properties that differ from heat transfer properties of the base body.

Yamawaku teaches ring-shaped body 25 Fig. 5A, 5B for a reactor 10 Fig. 1, the ring-shaped body 25 Fig. 5B (Fig. 5B being the preferred embodiment) at least partially surrounding a ring opening (opening in which W is held) and lying on a ring step (step on which 34 is placed) of a substrate holder 12, 26 carried by a heated susceptor 12 (which is implied as the ring is heated by radiation, the susceptor being made of aluminum is also heated, [0042-0044]), the ring-shaped body 25 comprising: a first section (25c Fig. 5B, analogous to the first section of Miyagawa as it is the ring that surrounds the second section) that protrudes radially outward with respect to the ring opening and has a first, upwardly facing broadside surface (top of 25c) and a first, downwardly facing broadside surface (bottom of 25c), wherein said first section (25c) protrudes over the substrate holder (12) radially outward; and a second section (25a) that protrudes radially inward with respect to the ring opening and has a second, upwardly facing broadside surface (top surface of 25a) a second, downwardly facing broadside surface (bottom of 25a) that lies on the upwardly facing ring step (top of 12, 26), where the material of the first section 25c is quartz [0080], a material that sufficiently has the low specific heat conductivity for the first section (as evidenced in [0008 + 0047] of the instant application), and the second section 25a is made out of silicon carbide [0043], a material that sufficiently has the high specific heat conductivity for the first section (as evidenced in [0008 + 0047] of the instant application), [0033-0085].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the first section out of quartz and the second section out of silicon carbide, as taught by Yamawaku to the first and second sections of Miyagawa in view of Koshimizu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 2, 3, 8 and 11-12 as the materials would have the heat transfer properties based on the specific heat conductivities, the emissivity of the claims.
In regards to Claim 13, Yamawaku does not expressly teach a base body that extends over the first section and the second section, wherein the first section comprises at least one ring element with heat transfer properties that differ from heat transfer properties of the base body.
Miyagawa teaches in an embodiment of the rings in Fig. 5E, where the first section 25c and the second section 25 have an overlapping ring/base body of 25b that extends over the first and second section in part, the base body 25b being made out of silicon carbide [0043] such that it has different heat transfer properties that differ from heat transfer properties than the first section which is made out of quartz [0033-0085].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the ring structure of Yamawaku in view of Miyagawa in view of Koshimizu by adding the ring base body and changing the shapes of the inner and outer ring bodies as shown in Miyagawa. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Changing the shapes and adding the ring base body as per the teachings of Miyagawa to that of Yamawaku to create an art analogous focus ring structure. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0012274 to Miyagawa et al in view of United States Patent Application No. 2015/0185092 to Koshimizu and United States Patent Application No. 2012/0175063 to Yamawaku et al, as applied to claim 3 above, and in further view of United States Patent Application No. 2008/0149598 to Hayashi et al.
The teachings of Miyagawa in view of Koshimizu and Yamawaku are relied upon as set forth in the above 103 rejection of Claim 3.
In regards to Claims 9 and 10, Miyagawa expressly teaches that there are heaters in the first section (see Fig. 6 and [0068]). Yamawaku teaches that light can be used to heat the rings in Fig. 2A and 2B [0048-0056].
Miyagawa in view of Koshimizu and Yamawaku do not expressly teach a reflection element that is encapsulated:
9: wherein the different emissivities of the first, second upwardly facing broadside surfaces of the first and second sections, respectively, are defined by different surface coatings or by at least one reflection element.
10: one or more ring elements associated with the first section consist of a transparent material with low heat conductivity, in which a reflective layer is encapsulated.  
Hayashi teaches a focus ring can be heated inductively by having an annular plate shaped member formed of stainless steel, silicon carbide or aluminum [0070], i.e., a reflective member that is encapsulated in the focus ring 24, which implicitly is a reflection element that effects the first and second upward facing broadside surface emissivity by reflecting upwards, the focus ring being made out of silicon dioxide/quartz [0061, 0053-0094]. Hayashi expressly teaches that this form of inductive heating of a focus ring prevents abnormal discharge and RF backflow can be prevented [0019-0034].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the heaters of Miyagawa in view of Koshimizu and Yamawaku with the inductive heating with the stainless steel ring of Hayashi. One would be motivated to do so to prevent abnormal discharge and RF backflow can be prevented. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.




	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716